 CUSTOM BRONZE & ALUMINUM CORP.397Custom Bronze&AluminumCorp.andWilliam E.Wood,Petitioner and Shopmen's Local Union No.627, International Association of Bridge,Structuraland Ornamental Iron Workers,AFL-CIO. Case21-RD-1043June 12, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOUpon a petition' duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearingwas held before Hearing Officer CarlAbrams on February 7, 1972. Following the hearing,pursuant to Section 102.67 of the National LaborRelations Board Rules and Regulations, Senes 8, asamended, this case was transferred to the NationalLabor Relations Board for decision. Thereafter, theUnion filed a brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner asserts that the Union, currentlyrecognized by the Employer as the exclusive bargain-ing representative of the employees designated in thepetition, is no longer a representative as defined inSection 9(a) of the Act.3.No question affecting commerce exists con-cerning the representation of employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act, for the following reasons:The Union has moved to dismiss the petition onthe ground that Wood, the Petitioner herein, is asupervisor as defined in the Act and is, therefore,ineligible to file the instant petition. This is the soleissue for determination. Wood was the only witnesscalled at the hearing.IThispetitionwasoriginally filed on November9, 1971, but wasdismissedby theRegional Directoron November 12, 1971, on the groundthat it was filedbefore theexpiration of a reasonable period following thesettlement agreementin Case 21-CA-10154involving a charge of refusal tobargain in violation of Section 8(a)(5) against this sameEmployer by theUnion involvedhereinFollowing administrative appeal,the Board, onJanuary 11, 1972, concludedthat the circumstances of this case warrantedthe reinstatementand furtherprocessing of the petitionThe Employer is engaged in the engineering,design, and fabrication of aluminum rail systems,architectual products, and prototype electronic cabi-netry.Wood has been employed as a welder by theEmployersince1961. At one time the shop employeda complement of about 10 employees with a foremanover it who supervised Wood in all respects exceptwith regard to his welding functions. Since the workforce was reduced to three, including Wood, about 2or 3 years ago, there has been no foreman in chargeby that title. There are some factors which seem toindicatehisnonsupervisorystatus.Thus,Woodregards himself as a leadman or working foremanand testified that his responsibilities have notchanged over the years.2 He does not attendmanagementmeetingsand his position with theCompany has not been formally designated bymanagement to him personally or to the employees.He reports directly to President Schlutter or to VicePresidentDe Mille when Schlutter is on vacation.On the other hand, by his own testimony Wood isvested with certain defined areas of responsibilitybeyond those of the two employees with whom heworks in the shop. It is clear from the record thatSchlutter, or De Mille in his absence, hardly ever,goes into the work area. Thus Wood, after receivingthe daily orders from Schlutter at the outset of theworkday is, as he concedes, in charge of the shopwith respect to the workload. He schedules the shopwork,assignsitto the employees, and gives themtheir orders; they, in turn, look to him for instructionand guidance in their work. Though he testified thathe assigns the work in accordance with the employ-ee's job classification under the Union's contract, it isclear from his testimony that he alone has thesoleresponsibilityfor the workload and seeing that the jobisdone; and if it is not done properly Wood reportsthat fact to the office. Concerning Wood's responsi-bility for overseeing the work production in the shop,he testified, "I make sure that we get it out. If I seewe can't I go to Mr. Schlutter and say that we havegot to hire a man whatever it will take to fulfill ourobligation."When additional help is required, Wood suggeststomanagement the number of employees neededand his suggestions in this regard are usuallyfollowed. Though Schlutterinterviewsthe persons tobe hired,on management'srequestWood may2Wood is senior in job tenure and higher paid than these employees,and, along with one of them,receives above the unionscaleThe recorddoes not disclose the differenceinhourlyrates paidWoodand thisemployee.Woodworks the same schedule of hours as they do, spends 7hours of his regular 8-hour day working beside them (the remaining hour isspent making out requisitions),and shares with them in all fringe benefits,such as health insurance,sick leave,and vacation In this connection,vacation schedules are approved by Schlutter.197 NLRB No. 67 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDreview resumes of applicants to see if the personpossesses the necessary qualifications for thejob andgiveshisopinion thereon.Wood also has theresponsibility of checking timecards according to jobnumber to see if the right hours are credited to theparticular job. In addition he is charged with the jobof checking the shop's inventory and making outrequisitions to the office when materials are needed.3Wood is also consulted by Schlutter concerningwhether overtime is required to get the work out andwho is best qualified to do it; thereafter Schlutterdecideswhich individual will work the overtime,including, on occasion, Wood. Furthermore, Schlut-termay ask Wood whether the workload will permitan employee to take time off before Schlutter decidesto grant the employee's request to be excused fromwork.And Wood reports to Schlutter about theconduct of the employees on the job. He oncereported an employee for sleeping on the job and theemployee was fired by Schlutter.4In view of the record as a whole we find that Woodresponsibly assigns and directs the work in the shopand exercises the use of independent judgment infulfilling these responsibilities. In reaching theseconclusions,we rely in particular on the fact thatWood alone is responsible for the work of the shopemployees and the daily production of the shop. Heisin charge of the shop and its workload. Heexercises responsibilities and duties that his col-leagues do not. He schedules and assigns the work;he gives the employees their orders and instructionsand helps them in the performance of their jobs; hemakes certain that the work is done and doneproperly and, in carrying out this charge, determineswhether overtime or additional help is needed to getthe work out--if it is, he reports this to Mr. Schlutterwhose response is usually favorable and in accordwithWood's judgment; in addition, he is consultedby Mr. Schlutter on personnel matters. Furthermore,ifWood were not found to be a supervisor the shopwould be without any supervision during eachworkday.5 Accordingly, we find that Wood is asupervisor within the meaning of the Act. Because ofhis supervisory status, we further find that undersettled law the Petitioner is disqualified from filingthe decertification petition.6ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.3The actual ordering of materials, however, is done by SchlutterGenerally, materials are supplied to the men along with the drawings for thejob and in accordance with the requirements thereof4 It is not contended that Wood has the authority to hire or discharge,reward, promote, suspend, layoff, discipline, or reprimand employees, oreffectively recommend such action,or handle gnevancesCHAIRMAN MILLER, dissenting:Idisagreewith the majority conclusion that thePetitioner,Wood, is a supervisor as defined in theAct.In my view the record as a whole establishes thatany direction of employees that Wood may exerciseisof a routine nature and compatible with thefunctions generally attributed by the Board to aleadman. The work performed by these employees ishighly skilled and carried on by employees wellqualified by training and experience to know what isrequired of them. The record shows that the work isexecuted in accordance with drawings prepared inadvance for each job that comes into the shop. It istrue that Wood testified that he assigns the work; butthe record shows that he does so according to theemployee's classification and in accordance withSchlutter's daily orders which Wood merely relays tothe others and sees are carried out. To assign awelding fob to a welder or welder's helper, or to seethat employees move along with the work at hand, inmy opinion, requires no more use of independentjudgment than that of the usual leadman functions insuch matters; namely, making routine assignments.The lack of day-to-day immediate supervisionalone where there are but three highly skilled andexperienced employees following the work plan ofthe drawings and daily instructions relayed to themfrom the office does not in my viewjustify a findingthat the most senior and experienced of the threeemployees exercises responsible direction and is,therefore, a supervisor. In such circumstances, being"in charge" assumes a perfunctory character whichhas little or nothing to do with responsible directionor the exercise of independent judgment. Particularlyis this so where, as here, the senior employee "incharge" cannot do anything more than report to theoffice that ajob is done improperly or an employee isacting in a manner detrimental to the performance ofhis duties, or that overtime or extra men are neededtocomplete the work on time; and then theEmployer may or may not take action in regard tosuch matters. It is clear from the record that, if theEmployer chooses to act, he does so in accordancewith his own assessment of the situation and not thatofWood whose opinion he may or may not follow.The circumstance that no foreman has beendesignated to oversee the work of the shop since theEmployer's complement of 10 shrank to its presentsize and the additional circumstance that Wood's5National ElectricCoil Div ofMcGraw-Edison Co,180 NLRB 961, 963,andBausch&Lomb,Incorporated140 NLRB 1400, 14056Modern Hard Chrome Service Company,124 NLRB 1235 CUSTOM BRONZE & ALUMINUM CORP.responsibilities have continued to remain unchangedfurther buttress the presumption that managementfinds immediate shop supervision unnecessary underpresent conditions.Finally, I cannot overlook the mass of evidencethat Schlutter finds it expedient to retain all thereigns of supervisory control in his own hands, evenas to such relatively simple decisions as schedulingovertime, granting time off for dental appointments,7For example,on a recent occasion an employee was given a raisewithout any consultation with Wood,though in the past he has beenconsulted regarding such a matter8Howard JohnsonCompany,174 NLRB1217, and cases cited therein at399and approving vacation time. Wood's testimonyplainly contradicts any conclusion that his recom-mendation as to any matters affecting employees areeffective.?On the basis of the foregoing, therefore, and on therecord as a wh{le, I would find, contrary to mycolleagues, thatWood is not a supervisor as definedin the Act8 and would accordingly direct an electionin the unit found appropriate.1221 and 1222.Iroquois Telephone Corporation,169 NLRB 344, 345 at fn 6,MookWeissMeatPacking Company,160 NLRB546, andPhillipsPetroleumCompany,129 NLRB 813